Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/10/2021.

As filed, claims 1, 4, 5, 7-10, 15, 35, 71, and 111-121 are pending, wherein claims 112-121 are new; claims 87 and 98 are withdrawn; and claims 2, 3, 6, 11-14, 16-34, 36-70, 72-86, 88-97, and 99-110 are cancelled. 

A new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Drawings
The drawings were received on 2/10/2021.  These drawings are acceptable.

Election/Restrictions
Regarding the newly added claims 112-121, these claims are drawn to the invention of elected Group I and thus, these claims will be examined herein.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/10/2021, with respect to claims 1, 2, 4, 5, 7-10, 35, 71, and 111, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 4, 5, 7, 71, and 111 by CAS044 is withdrawn per amendments.

The claim objection of claim 71 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 15, 35, 71, and 111-121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites nitrogen (N) for instant variable X in instant formula (I-A), and it bonds to instant variable R1 and a carbonyl group -C(=O)- group.  

b)	Regarding claim 111, the claim recites nitrogen (N) for instant variable X in instant formula (B), and it bonds to instant variable R1 and a carbonyl group -C(=O)- group.  Typically, nitrogen bonds to at least 3 functional groups (includes hydrogen) and thus, the abovementioned nitrogen failed to recites the third group.  Without the recitation of the third group, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

c)	Regarding claims 4, 5, 7-10, 15, 35, 71, and 111-121, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.

Claim Objections
Claim 116 is objected to because of the following informalities:  
a)	Regarding claim 116, the claim recites, “dsRNA, siRNA, shRNA, miRNA, mRNA”, which are abbreviations, and they need to be spelled out in their entirety because this is the first time that, “dsRNA, siRNA, shRNA, miRNA, mRNA”, appear in the claim, and they must be defined.  
Appropriate correction is required.
Conclusion
Claims 1, 4, 5, 7-10, 15, 35, 71, and 111-121 are rejected.
Claim 116 is objected.
Claims 87 and 98 are withdrawn.
Claims 2, 3, 6, 11-14, 16-34, 36-70, 72-86, 88-97, and 99-110 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626